 In the MatterOf MADIx ASPHALT ROOFINGCORP.andINTERNATIONALBROTHERHOODOF PULP, SULPHITE AND PAPERMILLWORKERS, AFLCase No.34-CA-54.-Decided July 7, 191h9DECISIONANDORDEROn January 28, 1949, Trial Examiner John H. Eadie issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent and theGeneral Counsel filed exceptions to the Intermediate Reportand sup-porting briefs.The Board 1 has reviewed the rulings of the TrialExaminer made atthe hearing, and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner, with the following additionsand modifications :1.The Trial Examiner found, and we agree, that, byForemanParker's interrogation of employee Weeks on July 29,1948, by Parker'sstatements to employees Schlingman and Smith on the same date, andby both Parker's and Superintendent Rose's acts and statements on thenight of July 31, 1948, in connection with the trailer camp incident, asset forth in more detail in the Intermediate Report, the Respondent hasviolated Section 8 (a) (1) of the Act 2We find further,as testified1Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Members Houston,Reynolds,and Murdock].2As indicated by the Trial Examiner, the Respondent's apparent contention that it wasnot responsible for the actions and statements of Parker is without merit in view of theundisputed evidence which conclusively shows that Parker was a supervisor.This evidence,which is not set forth by the Trial Examiner, includes,interalia,the uncontradicted testi-mony by Respondent President Brewen that Parker "supervised the work in the felt mill,"had 15 to 20 employees under his supervision whom he had the authority to transfer,disci-pline,and assign to particular work, and was considered a member of management or asupervisor.We do not,however, adopt the Trial Examiner's finding that Parker's statement to Schling.man on July 29, that "some of the boys are going to get together and tar and feather Grady[Price] and run him out of town," constituted a violation of Section 8 (a) (1).We reachthis conclusion because this utterance was somewhat removed in time and context fromParker's statements to Schlingman earlier in the day, that Grady Price had been fired"because he was a union organizer,"and that the Respondent would close the plant beforeallowing an outsider to organize.85 N. L.R. B., No. 9.26 MADIX ASPHALT ROOFING CORP.27to without contradiction by employee Weeks, that at the same time thatParker interrogated him concerning his Union membership, Parkeralso told him that the Company would not hesitate to shut down opera-tions if the Union came in, and that this statement, containing a threatof economic reprisal for union activity, as it did, also constituted aviolation of Section 8 (a) (1) of the Act by the Respondent.2.We also agree with the Trial Examiner's finding that the Re-spondent discharged employees Price, Taylor, Cuthrell and Willis onJuly 29, 1948, in violation of Section 8 (a) (3) of the Act. The cir-cumstances surrounding their discharge, as set forth in the Inter-mediate Report, clearly show that Price, Taylor and Cuthrell weredischarged because of their membership in and activities on behalfof the Union, and that Willis was discharged because of his possibleadherence to the Union.33.The Association.The Trial Examiner found, and we agree, thatthe Respondent interfered with the formation and administration ofthe Association, and contributed support to it, in violation of Section8 (a) (2) of the Act.We do not agree, however, with his finding thatthe Respondent's conduct did not amount to domination of theAssociation.Within an hour or two after the discriminatory discharges on July29, discussed above, and because, according to his own testimony, heheard that morning that the Union was trying to organize the plant,to which he was opposed, Respondent's President Brewen called a meet-ing of all the Respondent's employees.The meeting was held in theplant during working hours,' and,ll employees were paid for the timespent at the meeting.Brewen told the employees that he did not favoran "outside union" but would be in favor of a "company club"; that ifthe employees wanted an organization of their own, he would back itup and lend them money to get it started; and that if the Respondentshowed a reasonable amount of profit, the employees would be givena Christmas bonus and a week's vacation with pay. SuperintendentRose, Foreman Parker, Purchasing Agent Carlton, and Office ManagerChalk were all present at the meeting during Brewen's talk.At theend of Brewen's talk, either Carlton or Chalk told the employees thata Mr. Stanley Woodland had helped get a union for Morehead CityGarment Company, a local shirt factory; that they could use similarbylaws for their organization; and that Woodland would be a goodawith respect to Willis,we have held that a discharge is discriminatory even when it ismotivated by only a suspicion of union sympathy.Matter of Boreva Sportswear, Ino.,73 N. L. R. B. 1048.4The, meeting started at about 3: 30 p. m. and lasted until shortly after 5 p. m.TheRespondent's normal quitting time is 5 : 30 p. m. 28DECISIONS OF NATIONAL LABORRELATIONS BOARDman to get to help their organization get started.,Brewen, Rose,Parker, Carlton and Chalk then left the meeting, after which a votewas taken to form the Association and a president and treasurer weretemporarily elected.Another meeting of the Association was held in the plant duringworking hours s on August 3, a few days later, and all employees werealso paid for the time spent at this meeting.Notice of the meetingwas, for the most part, apparently passed by word of mouth, but atleast one employee was notified of the meeting by Foreman Parker.No officials or supervisors of the Respondent were present at this meet-ing, but it was called with the specific permission of SuperintendentRose.At this meeting, the two officers who had been temporarilyelected at the previous meeting were reelected and other officers were.elected.In addition, a paper was provided for the employees to sign,designating their membership in the Association.Shortly after this second meeting at the plant, the officers of theAssociation retained an attorney, Harvey Hamilton, Jr., to representthe Association, who, in collaboration with Woodland, drew up a set ofbylaws modeled along the lines of the bylaws of the similar organiza-tion that had been formed by Woodland at Morehead City GarmentCompany.Subsequently, the officers of the Association met withHamilton and Woodland in Hamilton's office and discussed the pro-posed bylaws.Shortly thereafter a meeting of the Association washeld at Morehead City Hall, at which time the bylaws were read byHamilton and discussed, and Woodland made a short address in whichhe extolled the virtues of "inside unions."About 2 weeks after the August 3 meeting the employees at the plantwere told by Foreman Parker to stop work for another meeting of theAssociation, but the meeting was not held because a rush order had tobe taken care of.The president of the Association, however, solicitedpractically all employees, with the permission of Superintendent Rose,to sign an agreement which made them members of the Association andalso designated the Association as their bargaining representative.'Shortly after this incident Hamilton, the attorney for the Associa-tion came to the plant during working hours, and with the assistanceof two employees approached all employees who were members of the6The record indicates that woodland, who was the manager of a local coal company, hadbeen instrumental in the formation of a similar association at Morehead City GarmentCompany.'This meeting lasted from about 5 p. m. to about 5: 30 p. m.This agreement which consists mainly of the bylaws of the Association, is discussed indetail hereinafter.Rivers, the president of the Association, also testified that he had spoken to the employeesabout the Association on other occasions during working hours with the permissionof Rose. MADIX ASPHALT ROOFING CORP.29Association and solicited their votes for nominations to the Associa-tion's Plant Councils In the course of this solicitation, Hamilton alsoanswered questions that were put to him by employees concerningthe Association and signed up several new employees for the Associa-tion.When the balloting was completed, Hamilton went to an officein the plant and counted the votes. Superintendent Rose testified that-he saw Hamilton walking through the plant and talking to the em-ployees during working hours on this occasion as well as others ; thathe didn't question him on any of these occasions or request him toleave despite the general rule to keep persons out of the plant who hadno business there; that he also said nothing on any of these occasionsto the employees who were talking to Hamilton instead of doingtheir work; and that he knew that Hamilton "was on this club [theemployees] were supposed to have."Although it was not mentioned by the Trial Examiner, Hamiltonvisited the plant again during working hours about October 1, 1948,at which time he discussed an election of officers to the Plant Councilof the Association with the president and two other leaders of theAssocia.tion.oThe record indicates that Superintendent Rose alsosaw Hamilton in the plant at this time and raised no opposition to hispresence there or his talking to employees during working hours onwhat Rose knew to be Association business.,,As already indicated, the formation of the Association was formal-ized by a written agreement signed by the employees, which embodiesthe bylaws of the Association.The bylaws set forth first thatthe purpose of the Association is to represent its members for theusual union objectives, including collective bargaining.A so-calledPlant Council, elected by the members of the Association, is designatedas the governing body of the Association. The basis of representationon the Plant Council is determined by dividing the plant into votingdivisions, or voting departments, with each division entitled to elect1 representative to the Plant Council for each 15 employees, or fractionthereof, in said division.A candidate to be eligible for election to thePlant Council must,inter alia,at the time of his nomination havehad at least 3 months' continuous service with the Company, be amember of the Association, and be employed in the voting divisionwhich he is to represent.Only members of the Association are en-9These nominations and the Plant Council will be explained below in our discussion ofthe bylaws of the Association.6This wastestified to by Rivers, the president of the Association,who fixed the time of thisincident atabout 2 weeks prior to his testimony,which was given on October 14, 1948.3OThus,as indicatedabove, Rosetestifiedthat he hadseen Hamilton do this on severaloccasions,and fixed the last occasion as about 2 weeks before his testimony on October 15,1948, which would coincidewith thisincident. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDtitled to vote for representatives to .the Plant Council, and the PlantCouncil is vested with the unqualified and unlimited power both togrant and terminate membership in the Association.Plant Councilrepresentatives are elected for a term of 1 year, but if the employmentof a member of the Plant Council is terminated, or he is appointedto a position which would make him ineligible for electionas a repre-sentative, he immediately and automaticallyceases tohold office.Like-wise, the termination of the employment of a member of the Associa-tion constitutes a forfeiture of membership in the Association.Apartfrom this right to vote annually for a division representative, however,there is no provision giving the employees any right to participateotherwise in the affairs of the Association, or any provision for meet-ings of employees with the Plant Council or otherwise.The onlyprovision with respect to meetings is that the Plant Council shall holdregular monthly meetings.Provisions of the bylaws pertaining to employees' organizationor procedure may be amended, altered, or repealed by the PlantCouncil, and the Plant. Council is also empowered to fix the dues ofthe Association.Finally, all business of the Association, apparentlyincluding collective bargaining is transacted in the name of the As-sociation by the Plant Council.Conclusions as to the Association.It thus appears that the Asso-ciationwas formed in response to Respondent President Brewen'sspeech on July 29, in which he not only suggested that the employeesform an "inside union,"" but also promised to support it financiallyand otherwise, and impliedly promised further to give the employeesa Christmas bonus and a week's vacation with pay if they followedhis suggestion.The Respondent, through either Purchasing AgentCarlton or Office Manager Chalk, suggested further that the employeesuse certain by-laws for the proposed organization, with which theRespondent was apparently familiar, and which, as will be shownhereinafter, would assure to the Respondent control over such ann It is true,as pointed out by the Respondent,that Brewen referred to a "company club"In his speech rather than to a "union."That Browen was actually suggesting the formationof a union,and was so understood,however, rather than a recreation club, as contended bythe Respondent,ismade clear by the supplementary suggestion at this time by eitherPurchasing Agent Carlton or Office Manager Chalk that the employees use bylaws for thesuggested organization similar to those of theunionat Morehead City Garment Company,and by the fact that the organization that was formed as a result of the speech wasa union.We also find no merit in the Respondent's contention that it is not responsible for anystatements made by either Carlton or Chalk.The evidence shows that Carlton buys allmaterials for the Respondent,is responsible only to Brewen,has a private office 2 doorsaway from Brewen, has a private secretary,is a stockholder in the Respondent,considershimself part of management,and thus holds a managerial position.The evidence withrespect to Chalk shows that he is in charge of the office,has 8 or 10 employees under hissupervision whom he has the authority to hire or fire, and accordingly,that he is asupervisor. MADIX ASPHALT ROOFING CORP.31organization once it was formed.As a result, the employees formedthe Association immediately thereafter on Company time and prop-erty, and shortly thereafter acceded to the Respondent's further sug-gestion with respect to bylaws for the Association.The Respondentsubsequently lent further assistance and support to the Associationby allowing the Association to hold another meeting in the plant onCompany time, with the specific permission of Superintendent Rose,by allowing Rivers, the president of the Association, to transact Asso-ciation business in the plant during working hours on several occa-sions with similar permission; and, contrary to the Respondent's rule,by permitting Hamilton, the Association's attorney, to conduct Asso-ciation business in the plant during working hours on severaloccasionswith knowledge that that was the nature of hisbusiness.Indeed, so far as the record shows, all activities of the Associationsince itcameinto being, with the exception only of the meeting of theAssociation's officers in Hamilton's office and the general meeting ofthe Association at the local City Hall, have taken place in the plantduring working hours with the specific approval of the Respondent inmost instances, and at least its tacit approval in the others.It shouldbe noted, moreover, that at least three of these activities in the plantoccurred after Hamilton was retained as the Association's attorney,12and, accordingly, that the Respondent, contrary to the finding of theTrial Examiner, has interfered with the AssociationsinceHamiltonwas soretained.Also significant in this connection is the fact thatHamilton transacted Association business in the plant during workinghours as late asOctober 1, 1948.13Thus, the Respondent not onlyinterfered with the Association after Hamilton was retained as theAssociation's attorney, but interfered with it and assisted it as late asabout a week before the hearing in this proceeding started on October6, 194814Nor, as already indicated, has the Respondent's conduct been con-fined to thus sponsoring, assisting, supporting, and encouraging theestablishment of the Association.Through its suggestion at itsJuly29 meeting with the employees, its promises of benefit which accom-12These were Rivers' solicitation of the employeesto sign theagreementof association,Hamilton's solicitation of the employees'nominations for the Association's Plant Council,and Hamilton's later discussion of an election for the Plant Council with the president andtwo other leaders of the Association.2eThis was the occasion on which he discussed the Plant Council election referred to inftn.14,supra.1*The factthatthe Plant Council apparently had not yet been elected at this time alsoserves to explainwhy therehave been no further activities by the Association since thegeneral meetingat theCity Hall,as found by the Trial Examiner.As has already beenindicated and will be discussed further hereinafter, the bylaws of the Association, whichwere apparently informally adopted atthe CityHall meeting,vest only the Plant Councilwith authority to hold meetings or to conductany otherAssociation business. 32DECISIONS OF NATIONALLABOR RELATIONS BOARDpanied thatsuggestion,and its subsequent acts of encouragement in thesame generaldirection, the Respondent induced the employees to usebylaws for the Association which the Respondent must reasonablybe held to have known would, and now do, vest the Respondent witheffective control over the Association.These bylaws, which nowgovernthe operations of the Association, are essentiallysimilar tothe employee representation plan which we considered in ourCar-penter Steeldecision,',' and which we found assured the employer con-trol over the plan's functions and impaired seriously its capacity toact asa bona fdeemployee representative.In fact, the bylaws oftheAssociation here include additional provisions which give theRespondent an even greater degree of control over the Associationthan was vested in the employer in theCarpenter Steelcase.The key to the Respondent's control over the Association throughthe bylaws lies in the fact that the Respondent has the reserved powerto control the Plant Council, and the Plant Council in turn has theexpress power to control the Association.The first measure of theRespondent's control over the Plant Council is provided by the re-quirement that a candidate to be eligible for election to the PlantCouncil must be an employee with at least 3 months'. continuous servicewith the Respondent.This requirement not only prevents any non-employee from being elected to the Plant Council, thereby providingeffective insulation against any outside influence on the Plant Council,but also gives the Respondent the reserved power to prevent anyemployee from being elected to the Plant Council by either periodicallyinterrupting his continuous service or terminating his employmentaltogether.Moreover, even if an employee objectionable to the Re-spondent were to be elected to the Plant Council, the Respondent wouldstill have the reserve power to unseat him by severing his employmentor transferring him to another department of the plant.16As we foundin theCarpenter Steelcase, the mere existence of such power, whetherexercised or not, places an employer in a dominant position over suchan organization.That the Plant Council in turn has the expresspower to control the Association is found in those provisions of thebylaws which : (1) designate the Plant Council as the governingbody of the Association; (2) give the Plant Council the unqualified andunlimited power both to grant and terminate membership in the Asso-ciation;(3) give the Plant Council the power to fix the dues of then Matter of The Carpenter Steel Company,76 N. L.R. B. 670.15 Transfer to another department would have this effect because a Plant Council memberceases to hold office if he is appointed to a position which would make him ineligible forelection,and one of the eligibility requirements for election is that he be employed in thevoting division which he is to represent. MADIX ASPHALT ROOFING CORP.33Association; (4) permit the plant Council to amend, alter, and evenrepeal those provisions of the bylaws pertaining to employees'organization or procedure; and (5) vest the Plant Council withauthority to transact all business of the Association, apparently includ-ing collective bargaining.Furthermore, no provision is made formeetings of the employees with the Plant Council or otherwise inorder that the employees may collectively discuss and instruct thePlant Council as to their desires.The only power over the Association not vested in the Plant Coun-cil is vested directly in the Respondent.Thus, only employees ofthe Respondent can become members of the Association, and onlymembers of the Association are entitled to vote for representationto the Plant Council.The effect of these provisions is, of course, (asin the case of the similar provisions with respect to the election andretention of office on the Plant Council) that the Respondent, throughits right to hire and fire, is placed in a position not only to determinethe membership of the Association, but also thus to control the compo-sition of the electors of the Plant Council17Accordingly, the onlyright to participate in the affairs of the Association which is givento the employees under the bylawsviz,the right to vote annuallyfor representatives to the Plant Council, is subject to defeasance bythe Respondent.Thus, the Association was not only created and nurtured throughits formative stages by the Respondent, but now, through the by-laws of the Association, remains under the Respondent's control.Under these circumstances, and upon the entire record in the case, wefind, contrary to the Trial Examiner, that the Respondent has, in ad-dition to interfering with and supporting the Association, dominatedthe Association as well.We shall, therefore, in accordance with ourestablished policy under such circumstances, order the Respondentdisestablish the Association."ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Madix Asphalt1' If this were not done by the somewhat more subtle method of inducing the Plant Council,through the Respondents control over it, to exercise its express power to grant and terminatemembership in the Association.1eMatter of the Carpenter Steel Company,supra. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDRoofing Corporation,MoreheadCity, NorthCarolina,and its officers,agents, successors,and assigns shall :1.Cease and desist from :(a)Dominating or interfering with the formation or administra-tion of, or contributing financial or other support to, Carteret Roof=ing and Felt Employees Association,or any successor thereto, or anyother labor organization of its employees.(b) Recognizing Carteret Roofing and FeltEmployees Associationor any successor thereto, as the representative of any of its employeesfor the purposes of collective bargaining with respect to grievances,labor disputes,wages, rates of pay, hours of work, or other conditionsof employment;(c)Discouraging membership in International Brotherhood ofPulp, Sulphite and PaperMillWorkers, AFL, orany other labororganization,by discharging or refusing to reinstate any of its em.ployees, or in any other manner discriminating in regard to their hireand tenure of employment,or anyterm or condition of their em-ployment.(d) In any other manner interfering with,restraining,or coercingits employees in the exercise of their right to self-organization, toform labor organizations,to join or assist International Brotherhoodof Pulp, Sulphite and Paper Mill Workers,AFL, or anyother labororganization,to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities,for the pur-pose of collective bargaining or other mutual aid or protection, and torefrain from any or all of such activities except to the extent that suchright may be affected byan agreementrequiring rilembership in a labororganization as a condition of employment as authorized in Section8 (a) (3) of the Act, as guaranteed in Section7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Withhold all recognition from Carteret Roofing and Felt Em-ployees Association as the representative of any if its employees forthe purpose of dealing with the Respondent concerning grievances,labor disputes,wages,rates of pay, hours of employment,or otherconditions' of employment,and completely disestablish said organ-ization, or any successor thereto,as such representative;.(b)Offer toGrady W.Price immediate and full reinstatement tohis former or substantially equivalent position without prejudice tohis seniorityor other rights and privileges;(c)Makewhole Grady W. Price, Early T. Taylor, James B. Cuth-rell, and Edward Earl Willis for anylossof pay theymay have MADIX ASPHALT ROOFING CORP.35suffered by reason of the Respondent's discrimination against themin the manner set forth in that section of the Intermediate Reportentitled "The remedy";(d)Post at its plant in Morehead City, North Carolina, copies ofthe notice attached hereto and marked "Appendix A." 19Copies ofsaid notice, to be furnished by the Regional Director for the FifthRegion, shall, after being duly signed by the Respondent's representa-tive, be posted by the. Respondent immediately upon receipt thereof,and maintained by it for sixty (60) consecutive days thereafter inconspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or covered byany other material;(e)Notify the Regional Director for the Fifth Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE HEREBY DISESTABLISH CARTERET ROOFING AND FELT EM-PLOYEES ASSOCIATION as the representative of any of our employeesfor the purpose of dealing with us concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other con-ditions of employment, and we will not recognize it or anysuccessor thereto for any of the above purposes.WE WILL NOT dominate or interfere with the formation or ad-ministration of any labor organization or contribute financial orother support to it.WE WILL OFFER to the following named individual immediateand full reinstatement to his former or substantially equivalentposition without prejudice to any seniority or other rights orprivileges previously enjoyed, and make him whole for any lossof pay suffered as :i result of the discrimination against him :Grady W. Price'In the'event that this Order is enforced by a decree of a Court of Appeals,there shall heInserted before the words"A DECISION AND ORDER," the words"A DECREE OF THEUNITED STATES COURT OF APPEALS ENFORCING."857829-50-vol. 85-4 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL MAKE whole Early T. Taylor, James B. Cuthrell, andEdward Earl Willis for any loss of pay suffered by them as aresult of discrimination against them.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their rights to self-organization,to form labor organizations, to join or assist INTERNATIONALBROTHERHOOD OF PULP, SULPHITE AND PAPER MILL WORKERS, AFL,or any other labor organization, to bargain collectively throughrepresentatives of their own choosing and to engage in otherconcerted activities for the purpose of collective bargaining orother mutual aid or protection, and to refrain from any or allsuchactivities except to the extent that such right may be affectedby an agreement requiring membership in a labor organizationas a condition of employment as authorized in Section 8 (a) (3)of the Act, as guaranteed in Section 7 of the Act.All our employees are free to become or remain members of INTER-NATIONAL BROTHERHOOD OF PULP, SULPHITE AND PAPER MILL WORKERS,AFL, or any other labor organization.We will not discriminatein regard to hire or tenure of employment because of membership inor activity on behalf of any such labor organization.MADIX ASPHALT ROOFING ConPARATION,Employer.By ------------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. H. Raymond ClusterandMr. George L. Weasler,for the General Counsel.Hamilton & McNeil,by Mr.George H. McNeil,of Morehead City, N. C., andMr. E.V. Brooks,of Durham, N. C.,for the Respondent.Mr. Harvey Hamilton, Jr.,of MoreheadCity, N. C., forthe Association.Mr. Lewis E. Price,of Plymouth, N. C., for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed by International Brotherhood of Pulp,Sulphite and Paper Mill Workers,AFL, herein called the Union, the GeneralCounsel of the National Labor Relations Board,'by the Acting Regional DirectorIThe General Counsel and his representatives at the hearing are referred to as the GeneralCounsel,and the National Labor Relations Board as the Board. MADIX ASPHALT ROOFING CORP.37for the Fifth Region (Baltimore, Maryland), issued his complaint, dated Sep-tember 16, 1948, against Madix Asphalt Roofing Corp., herein called the Respond-ent, alleging that the Respondent had engaged in and was engaging in unfairlabor practices within the meaning of Section 8 (a) (1), (2) and (3) and Sec-tion 2 (6) and (7) of the National Labor Relations Act, as amended (June 23,1947, Public Law 101, 80th Congress, Chapter 120, 1st Session), herein calledthe Act.Copies of the complaint and notice of hearing were duly served uponthe Respondent, the Union and Carteret Roofing and Felt Employees Association,'herein called the Association.With respect to the unfair labor practices, the complaint alleged in substancethat the Respondent (1) by certain specified acts interfered with, restrained,and coerced its employees in the exercise of their rights tinder Section 7 of theAct; (2) during the month of July lJ48 initiated, formed, sponsored, and fos-tered the Association, at all times since has dominated and interfered with itsformation and administration, and has offered to contribute of has contributedto it financial and other support; (3) on or about July 29, 1948, dischargedGrady W. Price, Early T. Taylor, James B. Cuthrell and Edward Earl Willis;and (4) discharged said employees, and at all times since said date has refusedor failed to reinstate Grady W. Price to his former or substantially equivalentposition, because said employees joined or assisted the Union or engaged in con-certed activities with other employees for the purposes of collective bargainingor other mutual aid or protection.In its verified answer, the Respondent admitted the jurisdictional allegationsof the complaint but denied the commission of any unfair labor practices.Pursuant to notice, a hearing was held at Morehead City, North Carolina,from October 6 to 15, 1948, inclusive, before the undersigned Trial Examiner.The General Counsel, the Respondent, and the Association were represented bycounsel, and the Union by its representative.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce incidence bearing onthe issues was afforded all parties.At the close of the General Counsel's case,the Respondent moved to dismiss the complaint for lack of proof, and on thesame grounds the Association moved to dismiss the allegations of the complaintpertaining to it.The motions were denied.At the close of the whole case theRespondent and the Association renewed their motions to dismiss.The under-signed reserved ruling on the motions. The motions to dismiss are herebydenied.The Respondent and the Association moved to strike all testimonyrelating to alleged statements of W. C. Carlton and Fred Chalk. Ruling onthe motions was reserved.The motions are hereby denied. At the close ofthe hearing, the undersigned granted over the Association's objection a motionby the General Counsel to conform the pleadings to the proof as to dates andminor variances.Oral argument, in which counsel for the Respondent andthe Association participated, was had before the undersigned at the close of thehearing.After the close of the hearing, counsel for the General Counsel andthe Respondent filed briefs with the undersigned.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :03 In the complaint the Association was named incorrectly as Carteret Madix Felt Associa-tion.At thehearing the General Counsel moved to amend the complaint as above.Themotion wasgranted without objection. 38DECISIONS OF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT aI.THE BUSINESS OF THE RESPONDENT0Madix Asphalt Roofing Corporation was incorporated under the laws of theState of North Carolina on July 3, 1947. It owns and operates a plant locatedat Morehead City, North Carolina, where it is engaged in the manufacture andsale of asphalt roofing products. Its principal operation at the plant is theprocessing of roofing felt into asphalt shingles and roll roofing.During the 4-month period prior to October 1, 1948, the Respondent purchasedraw materials valued at more than $100,000.Of this amount, approximately90 percent was shipped to the plant at Morehead City from points outside theState of North Carolina.During the same period of time, the plant producedfinished goods amounting in value to more than $100,000, of which approximately25 percent was shipped to points outside the State of North Carolina.On December 31, 1947, the Respondent entered into an agreement with South-ern Felt Corporation.Under -this agreement Southern Felt Corporation under-took to provide the money for the construction and equipping of a plant adjoin-ing the Respondent's plant, to be used for the manufacture of roofing felt.TheRespondent agreed to do the actual work of installing the machinery and otherequipment in the plant, and to lease the plant upon completion for a specifiedmonthly sum. The actual construction of the building was done by Crane &Denbo, general contractors, who were hired and paid directly by Southern FeltCorporation.All of the employees engaged in the work of installing machineryin the plant were hired and paid by the Respondent, and Respondent was laterreimbursed by the Southern Felt Corporation.All this work and all of the em-ployees engaged upon this work were under the supervision of the Respondent.Eighty-five percent of the machinery installed in the Southern Felt plant bythe Respondent was purchased and shipped from outside the State of North Caro-lina to the Southern Felt plant at Morehead City, North Carolina.The approxi-mate value of this machinery amounts to $108,000.It is the intention of the Respondent upon completion of the Southern Feltplant to operate that plant in the manufacture of roofing felt, which will be usedby the Respondent in its own plant in manufacturing the asphalt roofing productsreferred to above.The Respondent admitted at the hearing that it is engaged in interstatecommerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Pulp, Sulphite and Paper Mill Workers, AFL,isa labor organization which admits to membership employees of theRespondent.Carteret Roofing and Felt Employees Association is an unaffiliated labororganization participated in by employees of the Respondent.aThere areno substantial issues of fact In the case, as to the material Issues.Thefindings hereinaftermade are basedupon the credible testimony,after consideration wasgiven to all the evidence. Some of the testimony or evidence Is not set forth or discussed,either for thereason that It is considered immaterial or Incompetent,or that It is notcredited. MADIX ASPHALT ROOFING CORP.39III.THE UNFAIR LABOR PRACTICESA. Background; sequence of eventsOn the night of July 28, 1948, Louis Price, field representative of the Union,commenced organization of the Respondent's employees.Solicitation of theemployees on that date occurred outside the plant at the homes of employeesand at a trailer camp where Grady W. Price, Louis Price's brother and anemployee of the Respondent, resided.On that night Louis Price obtainedsignatures of approximately 11 employees to cards designating the Union astheir collective bargaining agent.He also gave a number of the designationcards to the employees so that they could solicit other employees in the planton the following day.During the morning of July 29, Early T. Taylor, an employee who had signeda designationcard for Price on July 28, and some few other employees solicitedemployees to sign union designation cards during working hours and during thelunch period.Glenn W. Rose, Respondent's superintendent, learned of the Union's organiza-tionaldrive at sometime during the morning of July 29.At about 2 p. m. thatday,Rose and Ed Parker, foreman at the Southern Felt plant, dischargedTaylor, Grady Price, James B. Cuthrell and Edward Earl Willis, all of whomat the time of their discharge had signed designation cards of the Union.Atabout 3: 30 or 4 p. m. that same day the Respondent directed the employees atboth plants to attend a meeting at the Respondent's shingleplant.All work atboth plants was stopped and it appears that all employees were present atthe meeting.Chaney C. Brewen, President of the Respondent, made a speechto the employees at the opening of the meeting during which he stated that hewas against the Union and that he favored and would support the employeesin an organization of their own."After Brewen's speech, Brewen and otherofficials and supervisory employees who were present withdrew from the meet-ing.The Association was then formed and temporary officers were elected.The meeting lasted until after 5 p. m., and all employees were paid for the timespent at the meeting or until 5: 30 p. m., the Respondent's normal quitting time.B. Interference, restraint, and coercionAt about 1: 30 p. m. on July 29, 1948, and before the discharges mentionedabove, Ed Parker, foreman of the Southern Felt plant, questioned employeeJeffersonWeeks about the Union. In substance, Parker first asked Weeks if hehad heard any union talk in the plant and then inquired as to whether or notWeeks was a member of the Union.When Weeks replied that he had neverbelonged to a union, Parker said, "Well, . . . you realize a union would beagainst a small organization like this."'The undersigned finds that the aboveThe statements of Brewen at the meeting will be more fully found and discussedhereinafter."Weeks testified credibly and without contradiction to the above conversation with Parker.Parker did not appear as a witness at the hearing.While the Respondent's defense to theabove.and other incidents involving Parker is not clear,Respondent apparently contendsthat it was not responsible for the actions and statements of Parker.However, the undis-puted evidence in the case conclusively shows that Parker was a supervisory employee withinthemeaning of the Act.Moreover, employee Leroy Schlingman testified credibly andwithout contradiction that at about 9 a. m. on July 29 he heard Parker tell George Nelson,.a subforeman or gang leader, that Glenn Rose had told him that union activities weregoing on andthat he (Parker)should find out about it ; and that he further heard Parker 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterrogation ofWeeks by Parker constitutes interference, restraint, andcoercion.'Also on July 29, at about 2 p. in., employee Leroy Schlingmannoticed someexcitement among employees, and he asked Parker what had happened.Parkerreplied that Grady Price had been fired "because hewas a union organizer",and that the Respondent would close the plant before allowingan outside unionto organize.Later that same day, Parker notifiedSchlingmanof themeetingin the Respondent's shingle plant, discussed above, and told him, "Some of theboys are going to get together and tar and feather Grady (Price)and runhim out of town." ° It is found that the abovestatementsof Parker constituteinterference, restraint, and coercion.At about 7 p. in. on July 31, Rose, Parker, D. B. Willis, a timekeeper forRespondent, and employee Joe Zayzack drove into the trailer camp where GradyPrice resided.Louis Price, Donald Hunt, a representative of the Union, JamesCuthrell, Earl Taylor and several residents of the trailer camp werepresentat the time. The four mentioned above got out of the automobile and approachedthe group.Parker advanced to Grady Price with his hand extended. Pricemade a motion to shake Parker's hand, but Parker struck Price's hand away.Using profane language, Parker told Grady Price in substance that he gavePrice a job with the understanding that he was bringing his childtoMoreheadCity for health reasons; that Price had wronged him by coming to MoreheadCity and attempting to organize the Union ; and that Price should go out withhiin on the highway as he had "a score to settle" with him. Price replied thatParker should not use profanity, as Price's wife was present.He refused to goout on the highway with Parker and toldhim, "Ifyou have anything to saytome, you say it here." Parker then said, "Well, we are giving you until 10o'clock tonight to get your trailer and all your belongings out of CarteretCounty."Parker turned to Taylor and said, "That goes for you, too."Rosethen asked Grady Price if he was going to leave town that night. Price repliedin the negative, —tcting that he would be at the trailer camp at 10 p. in.; andRose stated, "That is all I want to know." Parker thereafter took Taylor andCuthrell aside and told Taylor to come to his house at 8 p. m. that night,stating "Because at 10 o'clock tonight we are going to tar and feather Priceand run him out of town. I got a 30-man mob backing me up with the sheriff."After the conversation between Parker, Taylor, and Cuthrell, and at about7: 30 p. in., Rose, Parker, Willis, and Zayzack left the trailer camp.'Taylorthereafter went to Parker's home and met Parker.Using profane language,Parker several times threatened to "whip" Taylor.They then went to GlennRose's home.Parker, in the presence of Glenn Rose, employee Norwood Rose,Fred Chalk, Respondent's office manager,and severalother employees askedsay to Nelson, "Let's try to get at the bottom of this and find out what is going on."Thistestimony clearly shows that Parker was acting under Rose's direction.6Considering the Respondent's conduct as a whole,the undersigned believes that Parker'sinterrogation does not come within the protection of free speech, and that the decision inMax Sax, it/b/a Container Mfg.Co. Y. N.L.R. B.,171 F. 2d 769 (C. A. 7), is notapplicable.'Schlingman testified credibly to the above conversations with Parker.Employee ShadeSmith also testified credibly that on July 29 Parker told him that the plant would be shutdown if the Union succeeded in organizing the employees.'The facts related above are not in dispute and are based upon the testimony of Rose,Grady Price, Louis Price, Cuthrell, and Taylor. It is undisputed that at the times men-tioned above Parker was under the influence of intoxicants. MADIX ASPHALT ROOFING CORP.41Taylor what he knew about the Union, stating, "I hear that 32 men signed up."Taylor replied that only 31 employees had signed up.The party then leftGlenn Rose's house and returned to the trailer camp. Glenn Rose drove oneautomobile into the trailer camp and upon returning, he remarked to thosepresent, "They are gone."The undersigned finds that by the above acts and statements of Parker andRose on the night of July 31, the Respondent interfered with, restrained, andcoerced its employees.10 In defense of the above conduct of Parker and Rose, theRespondent adduced testimony concerning an incident involving Grady Price,Taylor, Cuthrell, and Norwood Rose, which, occurred in Beaufort, North Carolina,on July 30. It is contended that alleged threats made to Norwood Rose at thattime alone caused the incident at the trailer camp on July 31. The undersignedhas not related the testimony in this connection or made findings thereon, believ-ing it to be immaterial to the issues in the case in view of the undisputed state-ments of Parker, to Schlingman on July 29 and to those assembled at the trailercamp on Ju]y 31. These statements conclusively show not only that it was plannedto run Grady Price out of town before the Beaufort incident occurred, but alsothat Parker was concerned only about the union activities of Price and Taylor.C. ThedischargesGrady W. Price:Price was employedby theRespondent from July 5 to July 10,1948,at which time he quit and returned to Plymouth,North Carolina.He wagreemployedby theRespondenton July 19.He worked as a welder in the SouthernFelt plant under Foreman Parker.As related above Lewis Price,Grady Price'sbrother and a field representative of the Union,came to MoreheadCityon July 28.Grady Pricesigneda designation card of the Union at that time.On July 29, Grady Price needed some welding rods and went to the Respond-ent's shingle plant for that purpose.He did not ask Parker for permission toleave the Southern Felt plant,as the latter was not present at the time."At theshingle plant,Price met employee Howard Rivers who was welding at the time.'2Whiletalking to Rivers about welding rods and welding machines,Superintend-ent Glenn Rose discharged Price, saying, "Get yourdamn clothesand get the hellout of here."Price asked Rose why he was being fired. Rose replied,"You knowas well as I do what the trouble is. . . . You know you have been organizinglabor ever since you have been hereto myback."Aftersome further conversa-tion during which Rose asked what Price knew about"this union business," Rosesaid,"Well, I have got your check made out in the office.Now get the hell outof here."'a0Grady Price took his wife and child away from the trailer camp and out of MoreheadCity shortly after the above incident.10Glenn Rose testified without contradiction that Grady Price accused him of gettingParker "liquoredup" so asto cause trouble, and that he (Rose) replied, "He picked me upat the barber shop, and I had nothing to do with it, whatsoever."The undersigned doesnot believe that this statement by Rose was sufficient in view of all the circumstances inthe case, to relieve the Respondent from responsibility.11The evidence conclusively shows that it was the custom of employees in the SouthernFelt plant to go to the shingle plant in order to secure tools and supplies, or to go to thelavatory, without asking Parker's permission ; and that the Respondent did not have anyrule In thisconnection.' Rivers was referred to in the testimony as Stormy Rivers.As will be hereinafterrelated, Rivers was elected President of. the Association.11Price testified credibly to the above conversation.Rose testified that he said, "Youknow what you are fired for," when asked for an explanation by Price ; and that he did notgive Price anyotherreason. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen Price returned to the Southern Felt plant to get his belongings, he metForeman Parker. Parker told Price to get his clothes and get out of the plant.When Price asked Parker the reason, Parker said, "You know you have beenagitating the Union ever since you have been here." Price then said, "In otherwords, you are firing me for organizing labor, is that true?" Parker replied,"That is correct.Now get the hell out of here, now."Early T. Taylor:Taylor was employed by the Respondent on September 8, 1947.He worked as a welder in the Southern Felt plant under Foreman Parker. Hejoined the Union on July 28, 1948.During the morning of July 29, Taylorsolicited some employees during working hours to sign designation cards of theUnion.At about 2 p. in. on July 29, while Taylor was descending the stairs at theSouthern Felt plant, he met Superintendent Rose. Using profane language, Rosetold Taylor to collect his belongings and get out of the plant, saying, "You knowwhat the matter is."When Taylor asked for an explanation, Rose replied, "Well,you have been trying toorganizelabor, . . . Your check is being made out in theoffice."Taylor then followed Rose up the stairs and was present when Rosedischarged James B. Cuthrell.Later, Taylor again spoke to Rose and at this time Rose told him that he wasbeing discharged "for drinking too much." 14While they were talking together,employee Norwood Rose approached them. Upon being asked by Taylor in thepresence of Glenn Rose, Norwood Rose stated that Taylor had given himfive uniondesignation slips.It does not appear that Glenn Rose made any statement atthis time.15Taylor was reemployed by the Respondent on August 2.James B. Cuthrell:Cuthrell was employed by the Respondent on May 7, 1948.He worked as a machinist in the Southern Felt plant under Foreman Parker.He joined the Union on July 28.At about 2 p. in. on July 29, while Cuthrell was running a milling machine,and was present during the ensuing conversation. Rose asked Cuthrell what heknew about the passing out of the union designation slips.After considerablequestioning of Cuthrell by Rose as to where he had been on the night of July 28,Rose stated that he could prove that a union organizer had been to Cuthrell'shome. Cuthrell then admitted this fact and stated that he was in favor of organ-ized labor.Using profane language, Rose told, Cuthrell to collect his belongingsand get out of the plant. After further conversation, rose stated, "Well, if youcan behave yourself, you can stay on and work." Later, Cuthrell met Rose andasked hint what the trouble was all about. Rose replied, "After thisquiets down,blows over, keep in touch with me, and you can come on back to work."Cuthrell was reinstated to his job by the Respondent on August 2.16Considerable testimony was adduced by the Respondentconcerning the drinking habitsof Tayloroutside of the plant.Taylor admitted that he diddrink when not on the job,and that on several occasions he had requested to be excused from work due to ill effectsfrom drinking the nightbefore.The undersigned has not setforth thistestimony for thereason that he believesthat it isimmaterial to the issues in the case.However, theRespondent's contention in this connection will be discussed hereafter.15Glenn Rosetestifiedthat during the morningof July 29,Norwood Rose told him thatGrady Price and Taylor were organizing the Union in the plant.Althoughthe testimonyis not clear concerningthe aboveconversation,it appearsthat Taylorwas attempting tolearn from Glenn Rosethe identityof the employee who had told him of Taylor'sunionactivities. MADIX ASPHALT ROOFING CORP.43Edward Earl Willis:Willis was employed by the Respondent on July 1, 1948.He worked as a mechanic's helper in the Southern Felt plant under ForemanParker.He signed a designation card of the Union during the morning ofJuly 29 at the solicitation of Early Taylor.At about 2: 30 p. in. on July 29, Willis was approached by Parker who askedhim if he was in favor of organized labor.Willis replied that he was neither fornor againstit,and that he would not "sign to keep it out, or bring it in" theplant.Parker then stated, "If that is the way you feel about it, you are fired."Later,Willis asked Parker the reason for the discharge.Parker told him thatif he stillfelt the same way, he was fired ; and that if he had any differentfeelings,he could go back to work.Willis was reinstated to his position by the Respondent on August 2.ConclusionsRespondent contended that considerable loafing was going on in the SouthernFelt plant and that complaints concerning this condition were made by officialsof the Southern Felt Corporation.The Respondent contends, in substance, thatPrice, Taylor, Cuthrell, and Willis were discharged for loafing or not attendingto their jobs ;and in addition,it is contended that Taylor was discharged be-causeof his drinking habits.Rose testified to the effect that on about July 28he had a conversation with Cheney Brewen, president of Respondent; thatBrewen brought to his attention the alleged loafing in the Southern Felt plant ;that on the morning of July 29 there was considerable loafing in the SouthernFelt plant; and that he discharged three of the above-named employees for thereason that they "weren't doing their jobs."With respect to the discharge ofCuthrell, Rose testified as follows :He was working on a lathe and I talked to him a while and asked himwhat he knew about the union and he told me he didn't know anything aboutit, and I asked him if he belonged and he said, "No", and I said, "Aren't yousatisfied with your job?", and he said, "I am", and I said, "How about yourpay?Are you satisfied with that?", and he told me what he got, and Isaid,"If you are not satisfied, you can take your tools and go on home."...Shortly afterwards, I went back to the office, and I thought that Iwould make out his time and let him go for the time being.After that about2 o'clock in the afternoon, he came over to the roofing mill and said tome, "Are you letting me go?", and I said, "Yes, for a couple of days untilwe get these boys straightened out, and find out what is wrong, and if youcome back in a couple of days I will give you your job back."The Respondent's reasons for the discharges are not plausible. Considering theclaim that there was considerable loafing in the plant on the morning of July29, nevertheless, according to Rose's own testimony he discharged Cuthrell whowas at work and ignored other employees who allegedly were standing aroundtalking.There was no contention that Guthrell had been soliciting employeeson behalfof the Union during that morning.Although there is a great deal oftestimony concerning the drinking habits of Early Taylor, there is no evidencethat he had been drinking at or about the time of his discharge.When RosedischargedPrice,it is significantthat he did not ask Price why he was talkingto Rivers or why he was in the shingle plant. The conversation between Parkerand Willis at the time of the latter's discharge has been related above.Theundisputed statements by Parker in this case clearly show that Willis was dis-chargedbecause of his possible adherence to the Union.There alsois no con- 44DECISIONSOF NATIONALLABOR RELATIONS BOARDtention that Willis during the morning of July 29 solicited any employees tosign designation cards of the Union.From all the evidence in the case, theconclusion is inescapable that the Respondent discharged Price, Taylor, Cuthrell,and Willis on July 29, 1948, because of their membership in or activities onbehalf of the Union and for that reason alone ; and the undersigned so finds.D. The Association1.The meeting of July 29During the afternoon of July 29 and after the discharges referred to above tookplace, a meeting of all the Respondent's employees was called by Brewen, Re-spondent's president.The meeting started at about 3: 30 p. in. and lasted untilshortly after 5 p. in.All employees were paid for the time spent at the meeting.Brewen told the employees that he did not favor an "outside union" but wouldbe in favor of a "company club."'He stated that if the employees wanted anorganization of their own, he would back it up and lend them money to get itstarted.He further stated that if the Respondent showed a reasonable amountof profit, the employees would be given a Christmas bonus and a week's vacationwith pay.W. C. Carlton, Respondent's purchasing agent ; Fred Chalk, Re-spondent's office manager ; Glenn Rose and Parker were present at the meetingduring Brewen's talk.At the end of Brewen's talk, either Carlton or Chalkmade the suggestion that the employees could get the bylaws used in theformation of an independent union at the Morehead City Garment Company andthat a Mr. Stanley Woodland would be able to help out in this connection"Brewen, Carlton, Chalk, Rose, and Parker then left the meeting.A vote byraised hands was then taken to form the Association and a president andtreasurer were elected in the same manner.Howard Rivers was elected presi-dent and employee Richard Quinn was elected treasurer.As to the reason for calling this meeting, Brewen testified, ". . . Thatmorning (July 29), I heard that a union was trying to organize in our plant, andprior to this time there had been several employees coming to us, wanting tostart a recreation club, baseball club, and so on, etc., and we had gone into itto some extent, not very much, and preferring not to have a union in the plant,I called the employees together and suggested that they go ahead with thisrecreation club.This is the reason I called this meeting."2.The meeting of August 3Another meeting of the Association was.also- held in the shingle,plant of theRespondent on August 3 at about 5 p. in. Notice of the meeting was passed byword of mouth. Foreman Parker notified at least one employee, J. O. Weeks, ofthe meeting.At this meeting, the two officers who had been elected at theprevious meeting were reelected and other officers were elected.16Brewen testified that he used the expression,"company club."Witnesses for theGeneral Counsel, the Respondent, and the Association testified that Brewen mentioned"recreation club," "association," "company club," and "athletic club."Brewen appearedto the undersigned as a reliable and credible witness and is convinced that he used theterm noted above."The evidence reveals that Woodland was the manager of a coal company in MoreheadCity,who had been instrumental in the formation of an independent organization at theMorehead City Garment Company. MADIX ASPHALT ROOFING CORP.45During the course of the meeting, a blank scratch pad was provided for em-ployees to sign, designating their membership in the Association.This meetingended at about 5:30 p. in., and during the meeting operations of both plants werecompletely shut down. All employees attending the meeting were paid for thetime they spent at the meeting.3.Formation and activities of the AssociationShortly after the second meeting at the plant, officers of the Association decidedto retain Mr. Harvey Hamilton, Jr., to represent the Association.After Hamil-largely modeled on the bylaws of the organization formed by Woodland at More-head City Garment Company. After the bylaws were drawn up in rough form,there was a meeting of the Association's "council" in Hamilton's office.At thismeeting,Woodland was present and the bylaws were discussed. On a Fridaynight at some time following the meeting of the Association's Council, there wasa general meeting of the Association held at Morehead City Hall, at which timethe bylaws were read by Hamilton and discussed by the employees present.Atthis meeting, Woodland made a short address.On at least two occasions after the meeting of August 3, business of the Asso-ciation was carried on'in the plant during working hours. On one occasion, theemployees at the Southern Felt plant were told by Foreman Parker to stop workas there was to be a meeting of the Association. Due to the fact that employeesin the shingle plant were busy getting out an order, a meeting was not held, butthe employees were presented with a paper for signing. This paper was a desig-nation of the Association as bargaining representative of the employees.On another occasion and after the bylaws of the Association had been drawnup in final form, Hamilton appeared at the plant during working hours. In thecompany of two employees, he approached employees in the Southern Felt andshingle plants who were members of the Association and solicited their votes fornominations to the Association's Council.At this time, Hamilton also answeredsuch questions as were asked of him and signed up several new employees for theAssociation.Hamilton then went to an office in the shingle plant and countedthe votes.Glenn Rose testified that, he saw Hamilton walking through the plantand talking to the employees during working hours ; that the general rule was tokeep persons with no business in the plant out of the plant; and that he did notask Hamilton what he was doing in the plant or request him to leave.There have been no further activities on the part of the Association since themeeting at the City Hall. It has not had any dealings with the Respondent orany of its officials. It has not sought recognition as the bargaining agent ofthe Respondent's employees, nor have any grievances been handled through itsgrievance machinery.CONCLUSIONSThe above evidence conclusively shows that the Associationwas formed Inresponse to Brewen's speech on July 29, and that theRespondenthas contributedsupport to it.Two meetings of the Association were held on theRespondent'spremises and the employees were paid in full for the time spentat the meetings.The Association's attorney was permitted to transact the Association's businessat the plant and during working hours. That the purpose of starting the Asso-ciation was to prevent the self-organization of employees is implicit in the testi- 46DECISIONSOF NATIONALLABOR RELATIONS BOARDmony of Brewen himself. The meeting on July 29 was called by Brewen uponhis discovery that the Union was attempting to organize the plant and the meet-ing followed within an hour or two the discharge of four adherents of the Unionbecause of their activities on behalf of the Union.The undersigned finds that the above conduct of the Respondent. was in vio-lation of Section 8 (a) (1) and (2) of the Act.However, the undersigned doesnot believe that the Respondent's conduct amounted to domination of the Asso-ciation.From all the evidence, it appears that the Respondent has not interferedwith the administration of the Association since Hamilton was retained as itsattorney.Accordingly, it will be recommended that the Respondent cease anddesist from interfering with or supporting the Association, and from recognizingthe Association unless and until it is certified by the Board ; it will not be recom-mended that the Respondent disestablish the Association 18IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent as set forth in Section III, above, occurring inconnection with the operations of Respondent described in Section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYSince it has been found that the Respondent has engaged in unfair laborpractices, the undersigned will recommend that the Respondent cease and desisttherefrom and take certain affirmative action designed to effectuate the policiesof the Act.The undersignedfindsthat the Respondent has discriminated in regard to thehire and tenure of employment of Grady W. Price, Early T. Taylor, James B.Cuthrell, and Edward Earl Willis. The Respondent has reinstated Taylor, Cuth-rell, and Willis.Therefore, it will be recommended that the Respondent offerimmediate and full reinstatement to Price to his former or substantially equiva-lent position 'e without prejudice to his seniority or other rights and privileges,and that the Respondent make Price, Taylor, Cuthrell, and Willis whole for anyloss of pay they have suffered by reason of the Respondent's discriminationagainst them, by payment to each of them of a sum of money equal to that whichhe normally would have earned as wages from the date of such discriminationto the date of reinstatement, in the cases of Taylor, Cuthrell, and Willis, andto the date of the offer of reinstatement, in the case of Price, lesshis net earn-ings 28during said period.It has been found that the Respondent has interfered in the formation of theAssociation and has contributed support to it, in violation of Section8 (a) (2) ofthe Act. It will be recommended that the Respondent cease and desist from18Matter of Hershey Metal Products Co.,76 N.L. R. B. 695;Matter of James R.KearneyCorp.,81 N. L. R. B. 26.19 In accordance with the Board's consistent interpretation of the term,the expression"former or substantially equivalent position"is intended to mean "former position whereverpossible,,but if such,position is no longer in existence, then to a substantially equivalentposition."SeeMatter of The Chase National Bank of the City of New York, San Juan,Puerto Rico,Branch,65 N. L. R. B. 827.20Matter of Crossett LumberCo.,3 N. L. It.B. 440,497-498. MADIX ASPHALT ROOFING CORP.47interfering with or supporting the Association, and from recognizing the Asso-ciation unless anduntil it iscertifiedby the Board.It has alsobeen found that the Respondent has engaged in certain acts ofinterference,restraint, and coercion, in violation of the rights guaranteed em-ployees underSection 7 of the Act.Because ofthe Respondent's unlawful conductand the underlying attitude of opposition to the purpose of the Act revealedthereby, the undersigned is convinced that the unfair labor practices found areclosely related to the other unfair labor practices proscribed by the Act, and thata dangerof their commission in the future is to be anticipated from the courseof theRespondent's conduct in the past.The preventive purpose of the Actmay be frustrated unless the order of the Board is coextensive with the threat.In order, therefore, to make effective the interdependent guarantees of Section7, to prevent the recurrence of unfair labor practices and thereby to minimizeindustrial strife which burdens and obstructs commerce and thus to effectuatethe policies of the Act, the undersigned will also recommend that the Respondentbe ordered to cease and desist from interfering with, restraining, or coercingits employees in any other manner, in the exercise of the rights guaranteed themby the Act.Upon the foregoing findings of fact, and upon the entire record in the case, theundersignedmakes thefollowing:CONCLUSIONS OF LAW1. International Brotherhood of Pulp, Sulphite and Paper Mill Workers, AFL,and Carteret Roofing and Felt Employees Association, unaffiliated, are labororganizationswithin the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of EarlyT. Taylor, Edward Earl Willis, James B. Cuthrell, and Grady W. Price, therebydiscouraging membership in the International Brotherhood of Pulp, Sulphite andPaper Mill Workers, AFL, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (3) of the Act.3.By interfering with the formation and administration of Carteret Roofingand Felt Employees Association, and by contributing support to it, the Respondenthas engaged in unfair labor practices within the meaning of Section 8 (a) (2) ofthe Act.4.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the Respondent, Madix Asphalt Roofing Corpora-tion, its agents,successors,and assigns,shall :1.Cease and desist from :(a) Interfering with the administration of, or contributing financial or othersupport to, Carteret Roofing and Felt Employees Association, or interfering withthe formation or administration of, or contributing financial or other support to,any other labor organization of its employees ;(b)Recognizing or in any other manner dealing with Carteret Roofing andFelt Employees Association or any successor thereto, as the collective bargaining 48DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentative of any of its employees, unless and until such organization shallhave been certified as such representative by the Board;(c)Discouraging membership in International Brotherhood of Pulp, Sulphiteand Paper Mill Workers, AFL, or any other labor organization by dischargingor refusing to reinstate any of its employees, or in any other manner discriminat-ing in regard to their hire and tenure of employment or any term or condition ofemployment ;(d) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the right to self-organization, to form labor organizations, tojoin or assist International Brotherhood of Pulp, Sulphite and Paper MillWorkers, AFL, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection, andto refrain from any or all such activities except to the extent that such right maybe affected by an agreement requiring membership in a labor organization as acondition of employment as authorized in Section 8 (a) (3) of the Act, as guaran-teed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds will effec-tuate the policies of the Act :(a)Withhold recognition from Carteret Roofing and Felt Employees Associa-tion as the collective bargaining representative of any of its employees, unlessand until this organization shall have been certified as such representative bythe Board;(b)Offer to Grady W. Price immediate and full reinstatement to his formeror substantially equivalent position 21 without prejudice to his seniority andother rights and privileges;(c)Make whole Grady W. Price, Early T. Taylor, James B. Cuthrell, andEdward Earl Willis for any loss of pay they may have suffered by reason ofthe Respondent's discrimination against them, by payment to them of sums ofmoney equal to the amounts determined in the manner set forth in the sectionentitled "The remedy" above;(d) Post immediately in conspicuous places in Respondent's establishment atMorehead City, North Carolina, copies of the notice attached hereto marked"Appendix A." Copies of said notice, to be furnished by the Regional Officeof the Fifth Region, shall, after being duly signed by the Respondent's repre-sentative, be posted by the Respondent immediately upon receipt thereof, andmaintained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material ;(e)Notify the Regional Director for the Fifth Region in writing withintwenty (20) days from the date of the receipt of this Intermediate Report whatsteps the Respondent has taken to comply therewith.It is further recommended that, unless the Respondent shall within twenty(20) days from the date of the receipt of this Intermediate Report, notifysaid Regional Director in writing that it will comply with the foregoing recom-mendations, the National Labor Relations Board issue an order requiring theRespondent to take the action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,21See footnote 19,supra. MADIX ASPHALT ROOFING CORP.49within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations,filewith the Board, Rochambeau Building, Washington 25, D. C., an original andsix copies of a statement in writing setting forth such exceptions to the Inter-mediate Report and Recommended Order or to any other part of the record orproceeding (including rulings upon all motions or objections) as he relies upon,together with the original and six copies of a brief in support thereof; andany party may, within the same period, file an original and six copies of a briefin support of the Intermediate Report and Recommended Order. Immediatelyupon the filing of such statement of exceptions and/or briefs, the party filingthe same shall serve a copy thereof upon each of the other parties. Statementsof exceptions and briefs shall designate by precise citation the portions of therecord relied upon and shall be legibly printed or mimeographed, and if mimeo-graphed shall be double spaced.Proof of service on the other parties of allpapers filed with the Board shall be promptly made as required by Section 203.85.As further provided in said Section 203.46 should any party desire permission toargue orally before the Board, request therefor must be made in writing tothe Board within ten (10) days from the date of service of the order transferringthe case to the Board.'In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 28th day of January 1949.JOHNH. EADIE,Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL withhold all recognition from CARTERET ROOFING AND FELT EM-PLOYEES ASSOCIATION as the collective bargaining representative of any ofour employees,unless and until such organization shall have been certifiedas such representative by the National Labor Relations Board.WE WILL NOT recognize or in any manner deal with CARTERET ROOFING ANDFELT EMPLOYEES ASSOCIATION, or any successor thereto, as the collectivebargaining representative of any of our employees, unless and until suchorganization shall have been certified as such representative by the Board.WE WILL NOT interfere with the administration of or contribute financial orother support to CARTERET ROOFING AND FELT EMPLOYEES ASSOCIATION, orinterfere with the formation or administration of or contribute financialor other support to any other labor organization.WE WILL offer to the following named individual immediate and full em-ployment at the same or substantially equivalent position to which he wouldbe employed,without prejudice to the seniority or other rights or privilegeshe would have enjoyed, and make him whole for any loss of pay sufferedas a result of the discrimination against him:Grady W. Price 50DECISIONS OF NATIONALLABOR RELATIONS BOARDWE WILL make whole Early T. Taylor, James B. Cuthrell, and Edward EarlWillis for any loss of pay suffered by them as a result of discriminationagainst them.WE WILL NOTin any manner interferewith, restrain, or coerce our employeesin the exercise of the right to self-organization, to formlabor organizations,to join or assistINTERNATIONALBROTHERHOODOF PULP, SULPHITEAND PAPERMILL WORKERS, AFL, or any other labor organization, to bargain collectivelythrough representatives of their own choosingand to engagein other con-certed activities for the purpose of collective bargaining or other mutualaid or protection, and to refrain from any or all such activities except tothe extent that such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment as authorizedin Section 8 (a) (3) of the Act, asguaranteed in Section7 of the Act.All our employees are free tobecome or remain membersof INTERNATIONALBROTHERHOOD OF PULP,SULPHITE AND PAPER MILL WORKERS,AFL, or anyother labor organization.We will not discriminate in regard to hire ortenure of employment or any term or condition of employmentbecause ofmembership in or activity on behalf of any such labor organization.MADI% ASPHALT ROOFING CORPORATION,Employer,By -------------------------------------4--=(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.